           Case 1:21-cv-03198-LTS Document 4 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JASON M. BANKS,

                                 Plaintiff,
                                                                 1:21-CV-3198 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
 NEW YORK FINANCIAL INFORMATION
 SERVICES AGENCY, et al.,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 21, 2021, the Court directed Plaintiff, within thirty days, to submit

an amended in forma pauperis (“IFP”) application or pay the $402 in fees required to file a civil

action in this court. That order specified that failure to comply would result in dismissal of this

action. Plaintiff has not filed an amended IFP application or paid the fees. Accordingly, the Court

dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
